         Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

MELANIE DUKES,                                  )
                                                )
         Plaintiff,                             )     CIVIL ACTION NO. _______
                                                )
         v.                                     )
                                                )
NIPPON EXPRESS U.S.A., INC.,                    )     JURY TRIAL DEMANDED
                                                )
         Defendant.                             )

                                    COMPLAINT


         Plaintiff Melanie Dukes (“Ms. Dukes” or “Plaintiff”) sets forth this Complaint

for Damages against NIPPON EXPRESS U.S.A., INC. (“Defendant”) and

respectfully shows the Court as follows:

                                  INTRODUCTION

         This action is for illegal race-based discrimination and retaliation arising

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et

seq. (“Title VII”) and 42 U.S.C. § 1981 (“Section 1981”) and for violations of the

Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq. Plaintiff seeks

declaratory and injunctive relief, back pay, front pay, liquidated damages, a

permanent injunction against future violations, reinstatement or front pay in lieu of

reinstatement, compensatory damages, punitive damages, and attorney’s fees and

costs.


                                            1
      Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 2 of 13




                          JURISDICTION AND VENUE

      1.     Plaintiff’s claims under Title VII, § 1981, and the FMLA present

federal questions over which the Court has jurisdiction pursuant to 28 U.S.C. § 1331.

Plaintiff’s Title VII claims present federal questions over which the Court has

jurisdiction pursuant to 28 U.S.C. § 1343.

      2.     Venue is proper pursuant to, inter alia, 28 U.S.C. § 1391(b)(2) and 42

U.S.C. § 2000e-5(f)(3) because the unlawful employment practices alleged below

were committed within the geographic boundaries of the Northern District of the

United States District Court, Atlanta Division, and within the state of Georgia.

      3.     This Court has personal jurisdiction over Defendants as they are located

within the geographic boundaries of this Court, and/or conduct business within the

geographic boundaries of this Court.

                                     PARTIES

      4.     Plaintiff is a citizen of the United States and a resident of the State of

Georgia. Plaintiff was an employee of Defendant at all times material to this

Complaint, concluding with her unlawful termination. Plaintiff submits herself to

the jurisdiction of this Court.

      5.     Plaintiff is an African American female and a member of a protected

class under Title VII and Section 1981.

      6.     Defendant is a foreign company registered to conduct business and



                                          2
      Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 3 of 13




transacting business in the Northern District of Georgia.

      7.     Defendant may be served with process through its registered agent for

service of process if formal service of process is not waived at:

                            Corporation Service Company
                       40 Technology Parkway South, Suite 300
                              Norcross, Georgia 30092

      8.     Defendants employed fifteen or more employees for each working day

in each of twenty or more calendar weeks throughout 2019 and 2020.

      9.     Defendants are subject to the anti-discrimination provisions of Title VII

of the Civil Rights Act of 1964, as amended, and Section 1981.

                       ADMINISTRATIVE PROCEEDINGS

      10.    Plaintiff timely filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”), attached hereto and incorporated

herein as Exhibit A.

      11.    The EEOC issued Plaintiff her notice of right to sue, attached hereto

and incorporated herein as Exhibit B.

      12.    Plaintiff has exhausted her administrative remedies prerequisite to

filing suit pursuant to Title VII.

      13.    This suit has been commenced within 90 days of Plaintiff’s receipt of

the Right to Sue notice from the EEOC.




                                          3
      Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 4 of 13




                                      FACTS

      14.    Plaintiff is an “eligible employee” within the meaning of the FMLA, 29

U.S.C. § 2601 et seq. in that she had been employed with Defendant for more than

12 months and worked more than 1250 hours in the 12 months preceding her serious

health condition.

      15.    Ms. Dukes race is African American.

      16.    Ms. Dukes began employment with Defendants in August 2016 as a

temporary employee.

      17.    In July of 2017 Ms. Dukes was made a permanent employee.

      18.    Plaintiff was hired as a customer service coordinator.

      19.    By all accounts, until the race-based adverse treatment and retaliatory

conduct set forth below, Ms. Dukes was a good employee and did not receive any

written warnings or negative performance reviews.

      20.    However, over time, Ms. Dukes began to notice that Japanese

employees received special treatment unlike her African American colleges.

      21.    For example, when a Japanese employee messed up a shipment they

were lightly disciplined or not disciplined at all, but when a similarly situated

African American employees made a similar mistake they were more harshly

disciplined or fired.

      22.    In early January 2020, a Japanese agent Sanko blamed Plaintiff for a



                                         4
      Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 5 of 13




shipment being delayed.

      23.      Sanko wanted Plaintiff to be fired.

      24.      Plaintiff proved to Defendant that Sanko was the one that was a fault

and not Plaintiff.

      25.      Ultimately, Plaintiff was not fired, but neither was Sanko nor was she

disciplined.

      26.      In fact, Plaintiff was written up for Sanko’s mistake.

      27.      During the investigation, often Japanese employees would speak to

each other in Japanese so that Plaintiff could not hear what they were saying, and

Plaintiff could not defend herself, yet the Japanese co-worker would be able to hear

what Plaintiff said and respond.

      28.      Plaintiff felt this was unfair and she made a complaint of race

discrimination to HR.

      29.       After Plaintiff made a complaint of race discrimination to HR she

began to be a target of Defendant, and retaliated against for her complaint of race

discrimination.

      30.      Specifically, her GM, Mr. Kaufman began to nitpick Plaintiff and write

her up for any dispute.

      31.      Before Plaintiff’s complaint of race discrimination in her first 3 ½ years

she was never written up.



                                            5
      Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 6 of 13




       32.    After Plaintiff’s complaint of race discrimination, she was written up

multiple times, and moved repeatedly.

       33.    Plaintiff filed an EEOC charge of race discrimination in April of 2020.

       34.    After she filed this charge Defendant’s retaliation got worse.

       35.    The retaliation got so bad that Plaintiff started to have psychological

effects.

       36.    Plaintiff visited her doctor and her doctor recommended that she take

FMLA medical leave.

       37.    Plaintiff informed Defendant that she had a serious health condition and

she requested FMLA leave.

       38.    Plaintiff obtained Defendant’s FMLA leave paperwork and had her

doctor fill it out.

       39.    Plaintiff forwarded her doctors FMLA paperwork for medical leave to

Defendant on June 10, 2020. (See Exhibit C).

       40.    Five days later on June 15, 2020 plaintiff was fired.

       41.    Plaintiff was terminated in retaliation for her complaint of race

discrimination and to interfere and/or retaliate for her request for FMLA leave.

                              COUNTS I AND II
                      DISCRIMINATION IN VIOLATION OF
                         TITLE VII AND SECTION 1981

       42.    Plaintiff incorporates by reference each and every allegation set forth



                                           6
      Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 7 of 13




in the preceding paragraphs as if fully set forth herein.

      43.      Plaintiff is a member of a protected class (African American).

      44.      Plaintiff was employed by Defendants at all times material to this

Complaint, Plaintiff and Defendants were parties to an employment agreement under

which Plaintiff provided services to Defendants and Defendants were required,

among other things, compensate her for her services.

      45.      Plaintiff was qualified for the position she held and she performed her

obligations.

      46.      Plaintiff was subjected to race discrimination based on the color of her

skin and was subjected to disparate treatment by Defendants in the terms and

conditions of her employment as described above.

      47.      This disparate treatment was because of Plaintiff’s race and in violation

of Title VII and Section 1981.

      48.      Defendants willfully and wantonly disregarded Plaintiff’s rights and

Defendants’ discrimination against Plaintiff was undertaken in bad faith.

      49.      Defendants failed to take prompt and appropriate remedial measures to

stop or cure the aforementioned discrimination.

      50.      As a direct and proximate result of Defendants’ unlawful

discriminatory actions, Plaintiff has suffered lost wages and other benefits of

employment, significantly diminished employment opportunities, inconvenience,



                                            7
     Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 8 of 13




loss of income, and emotional distress, including but not limited to outrage, shock,

and humiliation.

                           COUNTS III AND IV
                      RETALIATION IN VIOLATION OF
                       TITLE VII AND SECTION 1981

      51.    Plaintiff incorporates by reference each and every allegation set forth

in the preceding paragraphs of this Complaint as if fully set forth herein.

      52.    Plaintiff engaged in activities protected under Title VII and Section

1981 by making multiple complaints of race-based discrimination.

      53.    After Plaintiff’s complaints of Defendants’ conduct prohibited by Title

VII and Section 1981, Plaintiff suffered adverse employment actions including, but

not limited to, termination.

      54.    As a direct and proximate result of Defendants’ unlawful

discriminatory and retaliatory actions, Plaintiff has suffered lost wages and other

benefits of employment, significantly diminished employment opportunities,

inconvenience, loss of income, and emotional distress, including but not limited to

outrage, shock, and humiliation.

                            COUNT V
            RETALIATION FOR EXERCISE OF FMLA RIGHTS

      55.    Dukes incorporates by reference the preceding Paragraphs as if fully

restated herein.

      56.    Dukes was an eligible employee with a serious health condition as that

                                          8
     Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 9 of 13




term is defined by the FMLA and the accompanying regulations, specifically 29

U.S.C. § 2611(11) and 29 C.F.R. § 825.114.

      57.    At all times relevant to this action, Defendant had more than 50

employees in twenty (20) or more workweeks in 2018 -2020, and was engaged in

commerce or were part of an industry affecting commerce, making it an “eligible

employer” as defined by the FMLA, 29 U.S.C. § 2611(40(A).

      58.    Plaintiff’s had a serious medical condition as defined by the FMLA.

      59.    Plaintiff had not exhausted her FMLA leave limit in 2020.

      60.    Plaintiff timely notified Defendant of her serious medical condition.

      61.    In terminating Dukes’ employment, Defendant retaliated against Dukes

for exercising her right to take leave as provided under the FMLA.

      62.    Defendant’s actions in retaliating against Dukes for exercising her

rights under the FMLA were committed with reckless disregard for Dukes’ right to

be free from discriminatory treatment because of the exercise of her rights under the

FMLA, specifically 29 U.S.C. § 2615(a)(1)(2).

      63.    The effect of Defendant’s actions has been to deprive Dukes of a job,

as well as income in the form of wages, health insurance, prospective retirement

benefits, social security, and other benefits due her solely because of her exercise of

her rights under the FMLA.

      64.    As a result, Dukes is entitled to both equitable and monetary relief for



                                          9
     Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 10 of 13




Defendant’s violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and (B).

      65.    Dukes is further entitled to liquidated damages for Defendant’s willful

violation of her rights under the FMLA, 29 U.S.C. § 2617(a)(1)(A)(iii).

                                 COUNT VI
                            FMLA INTERFERENCE

      66.    Dukes incorporates by reference the preceding Paragraphs as if fully

restated herein.

      67.    Dukes was an eligible employee with a family member with a serious

health condition as that term is defined by the FMLA and the accompanying

regulations, specifically 29 U.S.C. § 2611(11) and 29 C.F.R. § 825.114.

      68.    At all times relevant to this action, Defendant had more than 50

employees in twenty (20) or more workweeks in 2015 -2017, and was engaged in

commerce or were part of an industry affecting commerce, making it an “eligible

employer” as defined by the FMLA, 29 U.S.C. § 2611(40(A).

      69.    Plaintiff’s had a serious health condition as defined by the FMLA.

      70.    Plaintiff had not exhausted her FMLA leave limit in 2020.

      71.    Plaintiff timely notified Defendant of her serious medical condition.

      72.    Defendant knew that Plaintiff was qualified for leave under the FMLA,

and that Plaintiff needed leave under the FMLA.

      73.    As a result of Plaintiff’s requests for FMLA covered leave, Defendant

unlawfully terminated Plaintiff’s employment, thus interfering with Plaintiff’s right

                                         10
     Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 11 of 13




to FMLA.

      74.    Defendant’s actions in interfering with Dukes’ exercise of her rights

under the FMLA were committed with reckless disregard for Dukes’ right to be free

from discriminatory treatment because of the exercise of her rights under the FMLA,

specifically 29 U.S.C. § 2615(a)(1)(2).

      75.    The effect of Defendant’s actions has been to deprive Dukes of a job,

as well as income in the form of wages, health insurance, prospective retirement

benefits, social security, and other benefits due her solely because of her exercise of

her rights under the FMLA.

      76.    As a result, Dukes is entitled to both equitable and monetary relief for

Defendant’s violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and (B).

      77.    Dukes is further entitled to liquidated damages for Defendant’s willful

violation of her rights under the FMLA, 29 U.S.C. § 2617(a)(1)(A)(iii).

WHEREFORE, Plaintiff demands a trial by jury and for the following relief:

   (a) That Summons issue;

   (b) That Defendants be served with the Summons and Complaint;

   (c) Full back pay from the date of Plaintiff’s termination, taking into account all

      raises to which Plaintiff would have been entitled but for her unlawful

      termination, and all fringe and pension benefits of employment, with

      prejudgment interest thereon;



                                          11
    Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 12 of 13




  (d) Reinstatement to Plaintiff’s former position with Defendants, or in the

     alternative, front pay to compensate Plaintiff for lost future wages, benefits,

     and/or pensions;

  (e) Compensatory damages, in an amount to be determined by the enlightened

     conscience of the jury, for Plaintiff’s emotional distress, suffering,

     inconvenience, mental anguish, loss of enjoyment of life and special damages;

  (f) Punitive damages in an amount to be determined by the enlightened conscious

     of the jury to be sufficient to punish Defendants for their conduct toward

     Plaintiff and deter Defendants from similar conduct in the future;

  (g) Reasonable attorney’s fees and costs;

  (h) Judgment against Defendants for damages incurred by Plaintiff;

  (i) Judgment against Defendants in such an amount as will fully and adequately

     compensate Plaintiff; and

  (j) Other and further relief as the Court deems just and proper.

     Respectfully submitted, this 22nd day of December 2020.

                                              /s/ J. Stephen Mixon
                                              J. Stephen Mixon
                                              Georgia Bar No. 514050
                                              steve@mixon-law.com
                                              Attorneys for Plaintiff


THE MIXON LAW FIRM
1691 Phoenix Boulevard, Suite 150
Atlanta, Georgia 30349

                                        12
    Case 1:20-cv-05193-MHC-JSA Document 1 Filed 12/22/20 Page 13 of 13




Telephone: (770) 955-0100
Facsimile: (678) 999-5039




                                   13
